t c memo united_states tax_court howard e may and estate of judith a may deceased marcia m may personal representative petitioners v commissioner of internal revenue respondent docket no 14545-12l filed date donald w macpherson and bradley s macpherson for petitioners brandon a keim for respondent memorandum opinion lauber judge this collection_due_process cdp case is before the court on a motion for summary_judgment filed by the internal_revenue_service irs or respondent pursuant to rule we are asked to decide two questions whether the irs settlement officer abused her discretion in sustaining the proposed collection action and whether petitioners should be sanctioned for advancing frivolous positions in this court we answer the first question no and the second question yes on our own motion we consider a third question whether petitioners’ attorney donald w macpherson should be sanctioned for unreasonably and vexatiously multiplying these proceedings we will order him to show cause why he should not be sanctioned background neither howard may nor judith may then husband and wife filed a timely federal_income_tax return for the irs prepared a substitute for return sfr for petitioner-husband using third-party information and issued a notice_of_deficiency to him in the irs did not prepare an sfr for petitioner-wife and did not issue a notice_of_deficiency to her petitioner-husband did not seek all statutory references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar judith may died in and was replaced as a party by her estate’s personal representative for convenience we will continue to refer to howard may’s deceased wife as petitioner-wife redetermination of the deficiency in this court and the irs thereafter assessed the deficiency in early petitioners jointly submitted a form_1040 u s individual_income_tax_return for the irs thereupon combined its computer-based tax modules for petitioner-husband and petitioner-wife as a result of that combi- nation petitioners’ consolidated form_4340 certificate of assessments pay- ments and other specified matters for incorrectly indicated that the irs had issued notices of deficiency both to petitioner-husband and to petitioner-wife that was because the notice_of_deficiency transaction code which was origi- nally posted correctly to petitioner-husband’s tax module migrated to petitioners’ consolidated tax module after the irs received their untimely return this computer entry was later corrected after receiving the late-filed return the irs abated the tax previously assessed against petitioner-husband in an amount necessary to conform the assess- ment to the amount petitioners had self-reported accordingly petitioners’ form_4340 for as of yearend reflected the following dollar_figure of tax assessed on date dollar_figure of tax abated on date and dollar_figure of net assessed tax the net assessed tax reflects the tax that petitioners self- reported on their late-filed return which they have not paid in full the irs initiated proceedings by lien and levy to collect petitioners’ un- paid tax_liability on date the irs sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing petitioners timely requested a cdp hearing in their request petitioners stated that they intended to seek relief through collection alternatives hardship waivers penalty abatement and a challenge to their underlying tax_liability for petitioners also demanded that the irs produce 23c racs and any other assessment documents a signed assessment document with legible signatures and the typed name of the officer who signed and the delegation_order authorizing the assessment officer to sign the assessment after receiving petitioners’ late-filed return the irs also abated cer- tain assessments of additions to tax and interest those amounts are not at issue on date the irs sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice for as well as for four other years petitioners timely requested a cdp hearing for the lien notice neither the notice_of_determination nor the supplemental notice_of_determination at issue here however makes a determination with respect to the lien notice the lien notice is therefore not currently before us because the irs did not make a determination with respect to it during the cdp hearing see sec_6320 sec_6330 the cdp hearing was assigned to settlement officer silva so silva so silva sent a letter to petitioners and attorney macpherson scheduling a telephone cdp hearing for date the letter explained that if petitioners wished the irs to consider collection alternatives they should provide before the conference a completed form 433-a collection information statement for wage- earners and self-employed individuals along with supporting financial information on date attorney macpherson wrote so silva to request a two-week extension of time to provide the requested documents so silva granted that request but no documents were submitted by the extended deadline on date the day of the scheduled hearing so silva received a fax from attorney macpherson stating that he was ill and requesting that the hearing be continued so silva granted that request and rescheduled the hearing for date so silva called attorney macpherson at the rescheduled hearing time but he was not available later that day so silva sent petitioners a letter with a copy to attorney macpherson noting that she had not received any documents prerequisite to con- sidering collection alternatives and that attorney macpherson had been unavail- able for the hearing attorney macpherson called so silva the next day to say that he had been ill and was confused about the rescheduled hearing so silva granted him an extension of time until date to submit the re- quired financial information attorney macpherson submitted no relevant documents by that date instead he submitted on date another letter demanding that the irs produce delegation orders certificates of assessment with original signatures and so on at this point so silva reviewed the computer transcripts of petitioners’ account and concluded that the requirements of applicable law and adminis- trative procedure had been met she confirmed that the net assessed tax for which corresponded to the tax_liability petitioners had self-reported on their late- filed return had been properly assessed she determined that petitioners were not entitled to consideration of a collection alternative because they had failed to provide the required financial information despite several extensions of time in which to do so she accordingly closed the case and on date the irs sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or sustaining the levy petitioners timely petitioned this court for review the only ground of error alleged in the petition prepared by attorney macpherson concerns the supposed impropriety of the assessment the petition acknowledges that petitioners agreed to the assessment amount by self-reporting a liability in that amount on their late-filed return the petition nevertheless contends that the assessment was not legally made because the irs had not supplied a proper assessment document bearing the signature of the assessment officer together with a copy of the delegation_order authorizing the officer to make the assessment on date after filing his answer counsel for respondent notified attorney macpherson by letter that the assessment-focused arguments he advanced in the petition had been identified in notice_2010_33 2010_17_irb_609 as frivolous tax positions this letter advised attorney macpherson that if he persisted in pressing such arguments respondent would ask the court to impose a penalty for taking a frivolous or groundless position in a tax_court proceeding or instituting such proceeding primarily for delay see sec_6673 and b in early counsel for respondent discovered that petitioner-wife should have been afforded an opportunity to dispute her tax_liability at the cdp hearing because she unlike petitioner-husband had not received a notice of defi- ciency respondent accordingly moved to remand the case to the irs appeals_office for a supplemental cdp hearing petitioners did not oppose that request and we granted it at the supplemental hearing attorney macpherson advanced on behalf of petitioner-wife no arguments concerning her actual tax_liability for rather he advanced the same series of assessment-focused contentions that he had pre- viously been warned were frivolous so silva again reviewed petitioners’ account transcripts for and again confirmed that the net assessed tax for had been properly assessed so silva further determined that petitioners had not sub- mitted either at the original or the supplemental cdp hearing any documentation that would entitle them to consideration of a collection alternative the irs there- upon issued a supplemental notice_of_determination sustaining the proposed levy the case is now before the court on respondent’s motion for summary_judgment petitioners resided in nevada when they filed the petition i summary_judgment standard discussion summary_judgment is intended to expedite litigation and avoid unnecessary and costly trials 116_tc_73 we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b in deciding whether to grant summary_judgment we view all factual materials and the inferences drawn therefrom in the light most favorable to the nonmoving party 85_tc_812 however the nonmoving party may not rest upon mere allegations or denials but must set forth specific facts showing that there is a genuine dispute rule d see 98_tc_518 aff’d 17_f3d_965 7th cir the arguments petitioners have advanced by way of opposition to so silva’s determinations implicate no disputed issues of fact but raise questions of law see best v commissioner tcmemo_2014_72 at holding that the ar- guments advanced by attorney macpherson in that case substantially identical to those advanced here raise questions of law these arguments focus on the assessment-related documents that the irs provided to petitioners and the parties agree on what those documents were we conclude that the issues presented are appropriate for summary adjudication ii standard of review where the validity of the underlying tax_liability is at issue the court re- views the commissioner’s determination de novo 114_tc_176 where there is no dispute concerning the underlying tax_liability the court reviews the determination for abuse_of_discretion id pincite in reviewing for abuse_of_discretion we must uphold the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact or law see 112_tc_19 when faced with questions of law as we are here the standard we apply makes no difference see best tcmemo_2014_72 at whether we review for abuse_of_discretion or consider the matter de novo we must reject erroneous views of the law 124_tc_69 iii analysis following a cdp hearing an so must determine whether and how to proceed with collection this determination must take into account among other things the collection alternatives if any the taxpayer has proposed and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 and in response to the motion for summary_judgment attorney macpherson filed a response including exhibits that totals pages from this welter of paper we discern two theories the first is that so silva abused her discretion be- cause she relied on computerized account transcripts rather than physical source documents to verify as required by sec_6330 that respondent had pro- perly assessed petitioners’ unpaid tax_liability the second theory is that so silva abused her discretion by neglecting to furnish petitioners with copies of signed records of assessment accompanied by a delegation_order attesting to the assessing official’s capacity to assess we address each theory in turn a reliance on account transcripts the commissioner may collect federal taxes by administrative means after he assesses those taxes 295_us_247 an assessment is a recording of a taxpayer’s liability in the office of the secretary in accordance with prescribed rules or regulations sec_6203 an assessment officer assesses a tax by signing a summary record of assessment which through sup- porting records must identify the taxpayer the character of the liability the tax- able period if applicable and the assessed amount sec_301_6203-1 proced admin regs the summary record of assessment may be made either on irs form 23c or more recently on its computer-generated equivalent the revenue accounting control system report see eg 335_f3d_1186 the arguments attorney macpherson advances range from accusing the irs of defrauding the public to asserting that sec_301_6203-1 proced admin regs should be invalidated because it mentions district and regional directors positions that no longer exist many of his arguments besides being frivolous were not raised at the cdp hearing and we will not address them see 118_tc_488 we have boiled down his arguments to the two theories that we discerned him to have raised in best tcmemo_2014_72 at he attached his brief in best as an exhibit to his response to the instant motion for summary_judgment and to his submissions to so silva 10th cir 118_tc_365 aff’d 329_f3d_1224 11th cir once an assessment is made it becomes a part of the irs’ official records with respect to a taxpayer a tax- payer’s account transcripts reflect the information included in these official records see armstrong v commissioner tcmemo_2002_224 84_tcm_287 n petitioners contend that so silva abused her discretion by relying on their account transcript to verify that the assessment had been properly made there is no basis for this contention sec_6330 requires the so to verify that the requirements of applicable law and procedure have been met but it does not require her to rely on any particular document to satisfy this verification re- quirement see 119_tc_252 nor is the officer required to provide the taxpayer with a copy of the verification that she obtained 118_tc_162 an officer may rely on a computer transcript of the taxpayer’s account to verify that the a settlement officer may obtain transcripts by entering various command codes eg txmoda sumry imfoli enmod bmfoli txmods and cfink into the irs’ integrated data retrieval system idrs to obtain a particular transcript see kaeckell v commissioner tcmemo_2002_114 83_tcm_1617 n the idrs is essentially the interface between the irs’ employees and its various computer systems ibid requirements of applicable law and administrative procedure have been met see sherwood v commissioner tcmemo_2005_268 90_tcm_512 the parties agree on the documents so silva reviewed before determining that collection should proceed they include the account transcripts which so silva provided to petitioners the transcripts identify petitioners and show the tax forms involved the taxable_year the date the tax was assessed and the amount assessed so silva therefore satisfied the verification requirement of sec_6330 attorney macpherson asserts that the account transcripts are unreliable and reveal a gross irregularity in the administrative process because they contain blundering errors of ignominious bureaucrats he observes that the ac- count transcript at one point included notations that a deficiency_notice was sent to petitioner-wife that petitioner-wife received an sfr and that an assessment of dollar_figure was made against petitioner-wife in fact these three notations properly applied only to petitioner-husband these misleading or erroneous computer entries appear to stem from the fact the notice_of_deficiency transaction code which was originally posted correctly to petitioner-husband’s tax module migrated to petitioners’ consolidated tax module when the irs received their untimely tax_return these mistakes which may reflect no more than a computer keystroke error do not lead to the result petitioners seek it was because of these mistakes that this case was remanded to the irs appeals_office to enable petitioner-wife who in fact had not received a notice_of_deficiency to challenge her tax_liability if she wished at this point we are reviewing the supplemental notice_of_determination which was issued after these errors were detected and corrected see 130_tc_79 none of these errors has any bearing on the tran- script entries showing dollar_figure of net assessed tax for which is the exact amount of tax that petitioners self-reported on their late-filed return in sum the misleading or erroneous computer entries petitioners cite indicate no irregularity in the irs assessment procedure and raise no question as to whether the assessment was validly made in accordance with the requirements of sec_301_6203-1 proced admin regs so silva did not abuse her discretion when she relied on the computerized transcripts of petitioners’ account to verify that their unpaid tax_liability for had properly been assessed attorney macpherson notes that petitioners’ transcripts at one point indicated incorrectly that they had received a letter 105c claim disallowance letter this notation was corrected during the supplemental hearing process and thus is not an issue here it neither indicates an irregularity in the irs assessment procedure nor raises a question as to whether the assessment was validly made b assessments and evidence thereof petitioners next contend that the irs cannot collect their tax_liability for because so silva violated the requirement of sec_6203 that u pon request of the taxpayer the secretary shall furnish the taxpayer a copy of the record of the assessment here again petitioners contend that the computerized transcript of their account and the form_4340 certificate of assessments payments and other specified matters are insufficient to satisfy the secretary’s duty petitioners insist that they are entitled to a copy of an assessment source document with original signatures coupled with a delegation_order proving that the assessing officer was authorized to make the assessment petitioners contend that the so abused her discretion by declining to supply them with copies of these documents again we disagree upon request under sec_6203 the taxpayer shall be furnished a copy of the pertinent parts of the assessment which set forth the name of the taxpayer the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_301_6203-1 proced admin regs we have consistently held that the irs is not required to furnish the taxpayer with any particular document or form so long as the document pro- vided supplies the information listed in this regulation see roberts v commis- sioner t c pincite n best tcmemo_2014_72 at battle v commissioner tcmemo_2009_171 98_tcm_45 the court_of_appeals for the ninth circuit agrees see 3_f3d_1297 9th cir so silva furnished attorney macpherson copies of the account trans- cripts which supplied all the information listed in sec_301_6203-1 proced admin regs respondent’s counsel also furnished attorney macpherson with a copy of petitioners’ form_4340 which likewise supplies all of the required information if petitioners’ receipt of the account transcripts does not fulfill the irs’ obligation to furnish them the pertinent records of assessment then their receipt of the form_4340 certainly does see best tcmemo_2014_72 at so silva’s refusal to supply petitioners with delegation orders and assessment source documents containing original signatures far from being an abuse of dis- cretion was entirely proper we will accordingly grant respondent’s motion for summary_judgment and sustain the levy in this case as in 118_tc_162 and best tcmemo_2014_72 the form_4340 was supplied to the taxpayers not by the settlement officer during the cdp hearing but by respondent’s counsel after the case was docketed in this court we conclude here as we concluded in those cases that no purpose would be served by remanding this case a second time to the irs appeals_office so that so silva could supply petitioners with another continued iv sec_6673 penalty we are authorized to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings before us primarily for delay or that the taxpayer’s position in the proceedings is frivolous or groundless sec_6673 see eg 136_tc_498 a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argu- ment for change in the law e g 135_tc_231 the purpose of sec_6673 is to compel taxpayers to think and to con- form their conduct to settled tax principles before they file returns and litigate 791_f2d_68 7th cir best tcmemo_2014_72 at grasselli v commissioner tcmemo_1994_581 respondent has also moved that we impose a sec_6673 penalty because petitioners instituted this proceeding primarily to delay collection and because their positions are frivolous or groundless as shown above many of the argu- ments advanced by attorney macpherson indeed lack merit and are contrary to established law the irs has issued public guidance clearly describing the re- continued copy of the form_4340 that they already have see nestor t c pincite best tcmemo_2014_72 at quirements of sec_6203 the procedures implementing that section and the procedures for answering taxpayer requests for copies of records of assess- ment see revrul_2007_21 2007_1_cb_865 additionally notice_2010_ supra lists positions that the irs has identified as frivolous for purposes of the sec_6702 penalty for making frivolous tax submissions this notice explicitly characterizes as frivolous the submission that verification under sec_6330 that the requirements of any applicable law or administrative procedure have been met may only be based on one or more particular forms or documents which must be in a certain format such as a summary record of assessment or that the particular forms or documents or the ones on which verification was actually determined must be provided to a taxpayer at a collection_due_process_hearing id i r b pincite these are precisely the submissions that attorney macpherson on petition- ers’ behalf made to this court he nevertheless argues that petitioners should not be sanctioned because they are far from sophisticated have no more than a high school education and in good_faith relied upon their experienced compe- tent counsel of many years we rejected these defenses in best tcmemo_2014_72 at where attorney macpherson advanced substantially identical and equally frivolous theories on behalf of similarly situated taxpayers for the same reasons we reject those defenses here however since respondent to his credit did acknowledge an error that supported remand of this case to the irs appeals_office there was at least a scintilla of support for a portion of petitioners’ original position we accordingly conclude that a relatively modest penalty is justified and that they should pay a sec_6673 penalty of dollar_figure to the united_states v sec_6673 penalty and rule b sec_6673 provides that w henever it appears to the tax_court that any attorney has multiplied the proceedings in any case unreasonably and vexatiously we may require that the attorney pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct we may sua sponte impose such costs on the offending attorney see waltner v commissioner tcmemo_2014_133 at best tcmemo_2014_72 at edwards v commissioner tcmemo_2002_169 aff’d 119_fedappx_293 d c cir leach v commissioner tcmemo_1993_215 rule b sets standards in connection with counsel’s signature on a pleading and provides that the court on its own motion may sanction counsel for failure to meet those standards we believe that attorney macpherson may be deserving of sanction for unreasonably and unnecessarily prolonging these proceedings after the case was docketed in this court respondent’s counsel explicitly notified him that his assessment-focused arguments had been identified as frivolous in notice_2010_ supra the case was subsequently remanded to the irs appeals_office to enable petitioner-wife if she wished to challenge her underlying tax_liability for rather than advance a good-faith argument if one existed concerning that liability attorney macpherson continued to press the same assessment-focused arguments that he had just been told were frivolous he then persisted in advan- cing those same arguments for a second time in this court attorney macpher- son like the taxpayers in best tcmemo_2014_72 at could have pulled the plug earlier and very likely avoided any sanction he chose not to do so since attorney macpherson has not yet had an opportunity to defend against these potential sanctions we will afford him that opportunity by ordering him to show cause why we should not sanction him pursuant to rule b or impose on him excessive costs pursuant to sec_6673 we will also order respondent to express his position on the latter issue and provide us with computations of the excess costs expenses and attorney’s fees reasonably incurred on account of attorney macpherson’s conduct to reflect the foregoing appropriate orders will be issued and decision will be entered for respondent
